CHRIS DANIEL
 9           e
                               HARRIS COUNTY DISTRICT CLERK
 8           %
                                                                               FILED IN
                                                                        14th COURT OF APPEALS
                                                                           HOUSTON, TEXAS
November 19, 2015
                                                                        11/23/2015 2:07:38 PM
CHIP LEWIS                                                              CHRISTOPHER A. PRINE
                                                                                 Clerk
ATTORNEY OF RECORD
1207 SOUTH SHEPHERD
HOUSTON, TX 77019

Defendant’s Name: TERRY BROWN

Cause No: 1487550

Court:   338th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal on Writ of Habeas Corpus filed: 11/16/15 Ruling Made:
DENIED ON 11/16/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: CHIP LEWIS

Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 465l Houston, Texas 77210-4651
                                                            Cause No.    14 a $50
                                                           THE STATE OF TEXAS
                                                                        V.
                                                                        , A/K/A/


                     351                    District Court / County Criminal Court at Law No.

                                                             Harris County, Texas


                                                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On
                                 I
NOTICE OF APPEAL of his conviction.
                                     Mi                  (date), the defendant in the above numbered and styled cause gives


The undersigned attorney (check appropriate box):
        -MOVES to withdraw.
     -a ADVISES the court that he will CONTINUE to represent the defendant on appeal.


Date
    |li/|>otS
       h
                                                                         Attorney (Signature)                I
  1MU teM                                                                          fo. IhAk
     (Pointed
Defendant                  name)                                         Attorney                 name)
                                                                             fiiTtQl i on _
                           FILED                                         State Bar   Number .
                                NOV 1 6 2015
                                                                           nm
                                                                         Address
                                                                                                                   Hstct*.
                   Time:         "ftlFilf       rs.'di
                                                                         Telephone Number
The defendant
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
           ASKS the Court to ORDER that a free record be provided to him.
           ASKS the court to set BAIL.
           Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
            the requested relief.


YDefendant (Signature)                                                   Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON                                                     V 1 fi 2015
By Deputy District Clerk of Harris County, Texas




C:\Users\Dorian.Day\Desktop\Dorian Day Work Folder\Appeals\Notice of Appeal (2 paaes-wout Affirmation).doc           Page I of 2
                                                                1/09/08
                                                                 ORDER


           On                                the Court conducted a hearing and FINDS that defendant / appellant

           J2i   IS NOT indigent at this time.
                 IS indigent for the   purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdraw is GRANTED /DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $   _                                          .
                 CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                          1
                              '
                                                                        JUDGE PRESIDING,
                                                                             V   DlSTRiqnCOURT /
                                                                        CotrwÿmÿmL
                                                                             COUNTY,
                                                                                     COURT AT LAW NO.
                                                                        HARRIS                 TEXAS




C:\Users\Dorian.Day\Desktop\Dorian Day Work Folder\Appeals\Notice of Appeal (2 pases-wout Affirmalion).doc   Page 2 of 2
                                                                1/09/08
                                                  Cause No     . mÿo                                                      ft
THE STATE        OF   TEXAS                                                   IN THE            DISTRICT COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                    , Defendant                               HARRIS COUNTY, TEXAS


           TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     H       is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
     I I     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
     n       is a plea-ba?*gain case, and the defendant has NO right of appeal, [or]
                                                                                                             PILED
     O       the dgjfemannhas waived the right of appeal.
                                                                                                              )sVJc?8««
                                                                           MOV 16 20®                           NOV 1 6 2015
Judge                                                                     Date Signed                Time:
                                                                                                     sy
I have received a copy        ns certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.

 X
Defendant                                                                 Defendant s Counsel

Mailing Address: _                                                        State Bar of Texas ID number:             nrMu JT
Telephone number:                                                         Mailing Address:                                                    X
Fax number (if any):                                                      Telephone number:        ,ft3 *3ÿ33ÿ3ÿ_
                                                                          Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
      APPEAL CARD

Court- „                             Cause Ng. "N
                                  iwasv
                The State of Texas

                 Yems
                                             IH(H5
Date Notice
Of Appeal:        //-/&           _
Presentation:

Judgment:
                              Vol.

                              VoL
                                     _    Pg._

                                          Pg._

Judge Presiding     c&OCJk      llJrn46r
Court Reporter_
Court Reporter
Court Reporter_

Attorney
on Trial_     dJ/l\p_ UkUS
Attorney
on Appeal       Qj/Ufi
       Appointed               Hired

Offense     p-iss Ll/NT
Jury Trial:            Yes.            No.    /
Punishment
Assessed   _          uM-_
              _
Companion Cases
(If Known)

 Amount of
 Appeal Bond
                              _
                         U)JLhi
 Appellant
 Confined:              Yes   f      No

 Date Submitted
 To Appeal Section      •MOV 1 6 2015
 Deputy Clerk